Exhibit 10.1

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

This SETTLEMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is entered into
as of June 22, 2016, by and between Robert C. Gasser (“Gasser”) and Investment
Technology Group, Inc. (“ITG,” and together with Gasser, the “Parties”).

 

WHEREAS, Gasser filed a Demand for Arbitration and Statement of Claim with the
American Arbitration Association captioned Robert C. Gasser v. Investment
Technology Group, Inc., Case No. 01-12-0005-2885 (the “Arbitration”); and

 

WHEREAS, Gasser and ITG have agreed to settle all released claims and to fully
and completely settle the Arbitration, without any admission of liability or
wrongdoing.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
acknowledged hereby, and in consideration of the mutual covenants and
undertakings set forth herein, the Parties agree as follows:

 

1.                                      Settlement Payment.  In consideration
for Gasser’s execution of this Agreement, the dismissal of the Arbitration with
prejudice, and the release of claims as set forth fully below, ITG will provide,
for the benefit of Gasser, a one-time lump sum payment of $5,250,000 (the
“Settlement Payment”) payable in accordance with the terms and conditions set
forth below.  ITG will make the Settlement Payment, or cause it to be made,
within two (2) business days of the Effective Date (as defined below).  Payment
of the Settlement Payment to Gasser shall constitute a full and valid discharge
of ITG’s payment obligation pursuant to this Agreement.

 

(a)                                 ITG shall issue a wire or check, pursuant to
instructions to be provided, made payable to “Robert C. Gasser,” in the amount
of $3,958,636.00, less applicable payroll deductions, applicable payroll taxes
and authorized after-tax deductions. This payment represents a settlement of
Gasser’s claims asserted in the Arbitration.  ITG shall issue Gasser an IRS
Form W-2 with respect to this payment, and provide a breakdown of deductions
made in written form.

 

(b)                                 ITG shall issue a wire or check, pursuant to
instructions to be provided, made payable to “Kaiser Saurborn & Mair, P.C.” in
the amount of $1,291,364.00, from which no taxes or deductions will be withheld.
This payment represents attorneys’ fees and costs incurred by Gasser in
connection with the Arbitration.  ITG shall issue Gasser and Kaiser, Saurborn &
Mair, P.C., respectively, an IRS Form 1099 with respect to this payment. 
Kaiser, Saurborn & Mair, P.C., must provide ITG with an executed IRS Form W-9 as
a condition of receiving this payment.

 

(c)                                  ITG makes no representations or warranties
regarding the tax treatment, taxability, and/or non-taxability of the payment
referenced in Paragraph 1(b), including the status of such payment for purposes
of employment taxes including Medicare or Social Security. Gasser acknowledges
that he has been advised to seek independent legal advice regarding the tax
treatment, taxability, and/or non-taxability of the payment referenced in
Paragraph 1(b), including the status of such payment for purposes of employment
taxes including Medicare and Social Security, and has not relied upon any
representation or warranty of ITG on that subject.

 

--------------------------------------------------------------------------------


 

Gasser understands and agrees that he shall be solely and exclusively
responsible for the payment of any and all federal, state, local, and/or
employment taxes, including any interest and/or penalties assessed thereon, owed
with respect to the payment referenced in Paragraph 1(b).  Gasser hereby agrees
to indemnify and hold harmless ITG against any tax, interest, or penalties, or
any assessments, losses, fees, costs, attorneys’ fees, or damages, arising from
any demand, order, or claim by any taxing or governmental authority to pay any
tax, interest, or penalty owed with respect to the payment referenced in
Paragraph 1(b).

 

(d)                                 Gasser acknowledges and agrees that:
(i) unless he enters into this Agreement, he would not otherwise be entitled to
receive the Settlement Payment, (ii) except as set forth in this Agreement, he
is not entitled to receive, and shall not receive, any other payments, benefits
or consideration of any kind from ITG or any of the ITG Released Parties (as
defined below); (iii) the Settlement Payment and other consideration that he is
receiving pursuant to this Agreement exceed anything of value to which he would
otherwise be entitled, and constitute just and sufficient consideration for the
waivers, releases and promises set forth herein; (iv) the consideration set
forth in this Agreement constitutes full accord and satisfaction for all amounts
due and owing to Gasser, including, but not limited to, all salary, draw,
incentive compensation, commissions, bonuses, wages, overtime, expense
reimbursements, or other payments or forms of remuneration of any kind or nature
except for those matters set forth in Paragraph 5 hereof; (v) Gasser has
reported to ITG any and all work-related injuries, if any, incurred during his
employment; and (vi) Gasser is advised to consult with an attorney prior to
executing this Agreement.

 

2.                                      Dismissal.  Within one (1) business day
of the expiration of the Revocation Period (as defined below), Gasser shall
dismiss with prejudice all claims in the Arbitration.  The date of the dismissal
of the Arbitration shall be the “Effective Date” of this Agreement.

 

3.                                      Release by Gasser.

 

(a)                                 In exchange for the Settlement Payment
described in Paragraph 1 and the release provided by ITG described in Paragraph
4, upon the Effective Date, Gasser, for himself and on behalf of his spouse,
domestic partner, children, present and former representatives, agents,
advisers, attorneys, predecessors, successors, insurers, administrators, heirs,
executors, assigns, trusts, trustees and beneficiaries, and all others acting or
purporting to act on his behalf (collectively, the “Gasser Releasing Parties”),
hereby unconditionally and irrevocably waives, releases and forever discharges
ITG and each of its current and former agents, advisers, representatives,
predecessors, successors, assigns, parent companies, subsidiaries, affiliates,
beneficiaries, executors, administrators, insurers, reinsurers, sureties,
auditors, attorneys, officers, directors, stockholders, employees, and all
others acting or purporting to act on their behalf, past and present
(collectively, the “ITG Released Parties”), from any and all debts, demands,
actions, causes of action, complaints, suits, accounts, covenants, contracts,
agreements, damages, losses, judgments, executions, orders, fees, costs, and
expenses, and any and all claims, demands and liabilities whatsoever of any
kind, whether in law or in equity, known or unknown, suspected or unsuspected,
whether sounding in tort, contract, under state or federal law or any other
rule, regulation or authority, including without limitation, any claims arising
out of or related to the Arbitration, which the Gasser Releasing Parties have,
or ever had, against the ITG Released Parties, from the beginning of time to the
date of this Agreement, except for the matters

 

2

--------------------------------------------------------------------------------


 

set forth in Paragraph 5.  Without limiting the generality of the foregoing,
this waiver, release, and discharge includes, but is not limited to, any claim
or right based upon or arising out of or relating in any way to Gasser’s
employment relationship or any other associations with ITG or any termination
thereof, including, but not limited to, any claim for wrongful discharge or any
claim or right arising under any federal, state or local fair employment
practices or equal opportunity laws, including, but not limited to the following
federal laws and, as applicable, the laws of the state and/or city in which
Gasser is or has been employed: the Age Discrimination in Employment Act
(“ADEA”), the Rehabilitation Act of 1973, the Worker Adjustment and Retraining
Notification Act, 42 U.S.C. Section 1981, Title VII of the Civil Rights Act of
1964, the Pregnancy Discrimination Act, the Equal Pay Act, the Family and
Medical Leave Act of 1993 (29 U.S.C. Section 2601, et seq.), the Employee
Retirement Income Security Act (including, but not limited to, claims for breach
of fiduciary duty), the Americans with Disabilities Act, the New York State
Human Rights Law, New York State Constitution, New York Labor Law, New York
Civil Rights Law, New York City Human Rights Law, New York Executive Law, or any
other federal, state, or local constitutions, statutes, regulations, ordinances,
or laws, including, but not limited to, any and all laws or regulations
prohibiting employment discrimination, harassment or retaliation.  Upon the
Effective Date, any ITG Released Party may plead this Agreement as a complete
defense and bar to any released claim brought in contravention hereof.

 

(b)                                 Gasser acknowledges that he may later
discover facts different from, or in addition to, those he now knows or believes
to be true with respect to his employment, the separation from his employment
(including the reasons for such separation), and/or the claims released in this
Agreement, and agrees that the general release set forth in this Paragraph 3
shall be and remain in effect in all respects as a complete and general release
as to all matters released, notwithstanding any such different or additional
facts.

 

(c)                                  Gasser acknowledges and agrees, that,
except as prohibited by law, he hereby waives any right that he may have to seek
or to share in any relief, monetary or otherwise, relating to any claim released
herein, whether such claim was initiated by him or not.  To the extent Gasser
receives any such relief, ITG will be entitled to an offset for any payments
made under this Agreement, except as prohibited by law.

 

4.                                      Release by ITG.  In exchange for the
release provided by Gasser described in Paragraph 3 and the dismissal of the
Arbitration described in Paragraph 2, upon the Effective Date, ITG, for itself
and on behalf of its present and former representatives, agents, advisers,
attorneys, predecessors, successors, insurers, administrators, heirs, executors,
assigns, trusts, trustees and beneficiaries, and all others acting or purporting
to act on its behalf (collectively, the “ITG Releasing Parties”), hereby
unconditionally and irrevocably waives, releases and forever discharges Gasser
and each of his current and former agents, advisers, representatives,
successors, assigns, beneficiaries, executors, administrators, sureties,
attorneys and all others acting or purporting to act on his behalf, past and
present (collectively, the “Gasser Released Parties”), from any and all debts,
demands, actions, causes of action, complaints, suits, accounts, covenants,
contracts, agreements, damages, losses, judgments, executions, orders, fees,
costs, and expenses, and any and all claims, demands and liabilities whatsoever
of any kind, whether in law or in equity, known or unknown, suspected or
unsuspected, whether sounding in tort, contract, under state or federal law or
any other rule, regulation or authority, including without

 

3

--------------------------------------------------------------------------------


 

limitation, any claims arising out of or related to the Arbitration, which the
ITG Releasing Parties have, or ever had, against the Gasser Released Parties,
from the beginning of time to the date of this Agreement, except for the matters
set forth in Paragraph 5.  Upon the Effective Date, any Gasser Released Party
may plead this Agreement as a complete defense and bar to any released claim
brought in contravention hereof.

 

5.                                      Non-Released Claims.  Notwithstanding
anything to the contrary set forth in Paragraphs 3 and 4 herein, the following
matters shall not be released:  (a) obligations created by or arising out of
this Agreement; (b) any claims, defenses or liabilities against Gasser based on
fraud that are presently unknown; (c) Sections 6.01 (Nondisclosure and Nonuse of
Confidential Information), 7.01 (Ownership of Intellectual Property), 8.01
(Delivery of Materials Upon Termination of Employment) and 11.01-05 (General
Indemnification; Advances of Expenses; Notice of Claim; Defense of Claim; and
Non-exclusivity, respectively), and Articles 9 (Noncompetition and
Nonsolicitation) and 10 (Equitable Relief) of the Employment Agreement between
Gasser and ITG, dated April 20, 2010 (the “Employment Agreement”), which
provisions are incorporated by reference and shall survive; (d) indemnification
obligations of ITG to Gasser as provided by and subject to ITG’s Bylaws and
Charter; (e) unemployment, state disability, and/or worker’s compensation
insurance benefits pursuant to the terms of applicable law; (f) continuation of
existing participation in ITG-sponsored group health benefit plans, at Gasser’s
full expense, under the federal law known as “COBRA” and/or under an applicable
state law counterpart(s); (g) any benefits entitlements that were vested as of
August 2, 2015 pursuant to the terms of an ITG-sponsored benefit plan; (h) any
claim not waivable by law; and (i) any claim or right that may arise after the
Effective Date of this Agreement.

 

6.                                      Section 409A of the Internal Revenue
Code.

 

(a)                                 It is intended that payments and benefits
made or provided under this Agreement shall not result in penalty taxes or
accelerated taxation pursuant to Section 409A of the Internal Revenue Code (the
“Code”).  Any payments that qualify for the “short-term deferral” exception, the
separation pay exception, legal settlements exception or another exception under
Section 409A of the Code shall be paid under the applicable exception.  For
purposes of Section 409A of the Code, if an amount is paid in two or more
installments, each installment shall be treated as a separate payment of
compensation.  In no event may Gasser, directly or indirectly, designate the
calendar year of any payment under this Agreement, and to the extent required by
Section 409A of the Code, any payment that may be paid in more than one taxable
year (depending on the time that Gasser executes this Agreement) shall be paid
in the later taxable year.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, all reimbursements and in-kind benefits provided under this
Agreement that are subject to Section 409A of the Code shall be made in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during  Gasser’s lifetime (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the

 

4

--------------------------------------------------------------------------------


 

right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

7.                                      ADEA Waiver.

 

(a)                                 Gasser acknowledges that he has been
informed that he is releasing and waiving any and all rights or claims that he
may have arising under the ADEA and Gasser acknowledges that for the purposes of
the ADEA, he has a period of twenty-one (21) calendar days in which to consider
the terms of this Agreement (the “Review Period”). If Gasser elects to sign this
Agreement, the executed Agreement must be returned to ITG, c/o General Counsel,
One Liberty Plaza, 165 Broadway, New York, NY 10006, no later than the last day
of the Review Period. Gasser acknowledges and agrees that if he fails to return
the executed Agreement to ITG within the Review Period, the entire Agreement
shall be null and void and the Parties shall have no obligations under the
Agreement to one another.  Any changes to this Agreement, whether material or
immaterial, do not restart the running of the Review Period.

 

(b)                                 Once Gasser has signed this Agreement, he
will then be permitted to revoke this Agreement at any time during the period of
seven (7) calendar days following the date he signs it (the “Revocation Period”)
by delivering to ITG, c/o General Counsel, One Liberty Plaza, 165 Broadway, New
York, NY 10006, a written notice of revocation.  If Gasser wishes to revoke this
Agreement, the notice of revocation must be received by ITG no later than the
seventh calendar day following his execution of this Agreement. Gasser
understands and agrees that this Agreement shall not become effective or
enforceable until this seven day revocation period has expired provided that he
has not revoked it during the Revocation Period.

 

8.                                      No Future Employment.  Gasser agrees
that his employment and contractual relationship with ITG and any of the ITG
Released Parties is severed and that neither ITG nor any of the ITG Released
Parties has any obligation to re-employ him.  Gasser agrees not to seek
re-employment with ITG or any of its affiliates at any time in the future.  By
signing this Agreement, Gasser intends to remove himself from consideration for
future employment with ITG or any of its affiliates and agrees that execution of
this Agreement shall constitute good and sufficient cause to reject any
application he may make for employment or to terminate any such employment he
may obtain notwithstanding this Paragraph 8.  Gasser understands and agrees that
he has no right to any reinstatement or re-employment by ITG or any of its
affiliates at any time.

 

9.                                      Public Statements.

 

(a)                                 The Parties will not make any public
statements regarding this matter, except that ITG will make the following
statement in connection with its public disclosure of this Agreement on or
before June 23, 2016:  “The Company is pleased to reach a resolution of this
matter.  ITG recognizes Mr. Gasser’s years of service and wishes him well in the
future.”

 

(b)                                 Gasser further agrees that, absent prior
written authorization from ITG, he will not directly or indirectly initiate any
publicity or public disclosure of information about ITG, its affiliates and
subsidiaries, or any of their respective present or former clients, directors,
executives or other employees, or legal matters and resolution thereof involving
ITG, its

 

5

--------------------------------------------------------------------------------


 

affiliates and subsidiaries, or any of their respective present or former
clients, directors, executives or other employees, or any aspects of his
employment with or termination from employment with ITG, to any reporter,
author, producer or similar person or entity, or take any other action likely to
result in such information being made available to the general public in any
form, including, without limitation, books, articles or writings of any other
kind, as well as film, videotape, television or other broadcasts, audio tape,
electronic/Internet format or any other medium.  Nothing in this provision
restricts Gasser from (a) disclosing or discussing biographical information
about himself, such as that he worked for ITG; or (b) following the expiration
of the Noncompetition Period (as defined in the Employment Agreement), engaging
in legitimate and good faith competition with ITG on behalf of a business or
entity with which he is employed and/or serves as an officer or director.

 

(c)                                  ITG further agrees that, absent prior
written authorization from Gasser, it will not directly or indirectly initiate
any publicity or public disclosure of information about Gasser, as an
individual, or the termination of Gasser’s employment from ITG, to any reporter,
author, producer or similar person or entity, in any form, including, without
limitation, books, articles or writings of any other kind, as well as film,
videotape, television or other broadcasts, audio tape, electronic/Internet
format or any other medium.  Nothing in this provision restricts ITG from
(a) disclosing or discussing biographical information about Gasser, such as that
he worked for ITG; (b) engaging in legitimate and good faith competition with a
business or entity with which Gasser is employed and/or serves as an officer or
director; or (c) making any public disclosure required by applicable law,
regulation, statute or fiduciary obligation.

 

10.                               Non-Disparagement.  Each current member of
ITG’s Board of Directors, each Named Executive Officer (as defined in ITG’s most
recent Proxy Statement, filed with the Securities and Exchange Commission on
April 25, 2016), and ITG’s current corporate communications department, while
they are employed in such positions, agree not to make any Disparaging
statements, comments or remarks, whether written or oral, to any third party,
regarding Gasser.  Gasser agrees not to make any Disparaging statements,
comments or remarks, whether written or oral, to any third party, regarding ITG
or any current or former members of ITG’s Board of Directors, officers, clients,
or employees.  “Disparaging” statements, comments or remarks are those that are
defamatory or that, directly or indirectly, impugn the character, honesty,
integrity or morality or business acumen or abilities in connection with any
aspect of the operation of business of the individual or entity being
disparaged.

 

11.                               Return of Documents.  Gasser agrees to return
to ITG any originals and copies of all documents exchanged in discovery in the
Arbitration and any related Arbitration materials within five (5) business days
of the Effective Date.

 

12.                               Cooperation.  Gasser agrees, upon reasonable
notice from ITG, to provide truthful and reasonable cooperation, including but
not limited to his appearance at interviews with ITG’s counsel, depositions and
court or arbitration hearings, (a) in connection with the defense or prosecution
of any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, demands and causes of action of any nature whatsoever, which are
asserted by any person or entity concerning or related to any matter that arises
out of or concerns events or occurrences during Gasser’s employment with ITG,
and (b) concerning requests for information

 

6

--------------------------------------------------------------------------------


 

about the business of ITG or Gasser’s involvement or participation therein. ITG
will reimburse Gasser for reasonable and necessary travel expenses, attorneys’
fees and other expenses which Gasser may incur at the specific request of ITG
and as approved by ITG. All receipts for such expenses must be presented for
reimbursement within forty-five (45) days after such expenses are incurred. 
Should Gasser be served with a subpoena in any judicial, administrative or other
proceeding of any kind involving or relating, directly or indirectly, to ITG,
Gasser agrees to promptly, and in no event later than three (3) days after
receipt thereof, notify ITG of such subpoena and, to the extent legally
permissible, provide ITG with a copy thereof.

 

13.                               Permitted Conduct.  To the extent required by
applicable law, nothing in this Agreement shall prohibit or restrict Gasser from
exercising any legally protected whistleblower rights (including pursuant to
Rule 21F under the Securities Exchange Act of 1934, as amended), filing a charge
or complaint with, and/or participating in any investigation or proceeding
conducted by any self-regulatory organization or governmental agency, authority
or legislative body, including, but not limited to, the Securities and Exchange
Commission.

 

14.                               Non-Admission of Liability.  Gasser and ITG
agree that they have entered into this Agreement in compromise of disputed
claims and that entry into this Agreement is not an admission of any liability
or wrongdoing on the part of Gasser, ITG or any of the ITG Released Parties. ITG
denies any liability, committing any wrongdoing, or violating any legal duty
with respect to Gasser, Gasser’s employment, or Gasser’s separation from
employment.

 

15.                               Confidentiality/Communications to Third
Parties.  The terms and conditions of this Agreement and the conduct of the
Arbitration are confidential, and no Party will disclose such terms and
conditions or conduct to any third party except:  (a) to its attorneys, (b) by
ITG as required by applicable law, regulation, statute, or fiduciary obligation,
(c) by ITG to its auditors, insurers or reinsurers (and each such auditor,
insurer or reinsurer may make such disclosures as are required in the ordinary
course of that party’s business), and (d) as necessary to enforce its rights
under this Agreement, provided, however, that each Party shall take commercially
reasonable steps to ensure that such disclosure does not result in public
disclosure of the terms and conditions of this Agreement or the conduct of the
Arbitration, including by informing the foregoing excepted recipients of the
confidentiality obligations hereunder.  The fact of the settlement caused by
this Agreement and the amount of the Settlement Payment shall not be
confidential.  The Parties acknowledge and agree that their respective promises
to maintain the confidentiality of this Agreement is a material term of this
Agreement.  The Parties represent and warrant that, as of the date they sign
this Agreement, they have not had any discussion or made any disclosure contrary
to their obligations under this Paragraph 15.  Notwithstanding anything to the
contrary set forth in this Paragraph 15, the terms and conditions of this
Agreement shall not be or remain confidential to the extent that ITG makes a
public disclosure of this Agreement as required by applicable law, regulation,
statute or fiduciary obligation.

 

16.                               Remedies.  The Parties both acknowledge and
agree that the restrictions and agreements contained in Paragraphs 9, 10, 11, 12
and 15, in view of the nature of the business in which each is engaged, are
reasonable, necessary and in the other Party’s best interests in order to
protect the legitimate interests of the other Party, and that any violation
thereof shall be deemed to be a material breach of this Agreement and that the
non-breaching Party shall be

 

7

--------------------------------------------------------------------------------


 

entitled to pursue any and all remedies available to it in a court of competent
jurisdiction including, but not limited to, application for temporary,
preliminary, and permanent injunctive relief, without the requirement to post a
bond, as well as damages, and an equitable accounting of all earnings, profits
and other benefits arising from such violation.  In the event that either Party
brings an action to redress a violation of Paragraphs 9, 10, 11, 12 and 15, the
prevailing Party shall be entitled to recover from the non-prevailing Party all
of its reasonable attorneys’ fees and costs incurred in connection therewith.

 

17.                               Fees and Costs.  With the exception of the
payment described in Paragraph 1(b) herein, each Party will bear its own legal
fees and costs arising from the Arbitration and from this Agreement, and each
Party agrees to bear responsibility to pay one-half (1/2) of any remaining costs
or fees payable to the American Arbitration Association or the Arbitrator
arising from the Arbitration.

 

18.                               Incorporation By Reference. The Parties
incorporate by reference the following miscellaneous provisions of the
Employment Agreement, which shall govern this Agreement: 13.01 (Dispute
Resolution) (except for the fee-shifting provision in the antepenultimate and
final sentences, which is excluded), 13.05 (Successors and Assigns), 13.10
(Withholding) (except to the extent it conflicts with Paragraph 1(b) herein, in
which case Paragraph 1(b) shall control), and 13.11 (No Third Party
Beneficiary).  For the avoidance of doubt, except for the provisions of the
Employment Agreement specified in Paragraphs 5 and 18 herein, the Employment
Agreement is hereby extinguished.

 

19.                               Entire Agreement; Modification.  This
Agreement constitutes the entire agreement between the Parties and overrides and
replaces all prior negotiations and terms proposed or discussed, whether in
writing or orally, about the subject matter hereof, including the previous
Settlement Agreement entered into on June 19, 2016 between the Parties.  No
modification of this Agreement will be valid unless it is in writing identified
as an amendment to the Agreement and is signed by the Parties hereto.

 

20.                               Acknowledgements.  Each Party acknowledges
that it has read and understands this Agreement and that it has had the
opportunity to consult with its attorneys before signing this Agreement.

 

21.                               Governing Law.  This Agreement is governed by
and shall be construed in accordance with the laws of the State of New York (or
United States federal law, to the extent applicable), including any applicable
statutes of limitation, without regard to any otherwise applicable principles of
conflicts of law or choice of law rules (whether of the State of New York or any
other jurisdiction) that would result in the application of the substantive or
procedural rules or law of any other jurisdiction.

 

22.                               Remedies for Breach.

 

(a)                                 In the event that Gasser or any Gasser
Releasing Party brings an action against ITG or any ITG Released Party based on
any released claims, or in the event that Gasser breaches this Agreement, ITG
and any ITG Released Party may, at its option and as applicable

 

8

--------------------------------------------------------------------------------


 

(i) plead this Agreement in bar to any such action; and (ii) seek any and all
remedies available at law or in equity, including injunctive relief and monetary
damages, costs and reasonable attorneys’ fees, including pursuant to arbitration
as provided for in Paragraph 23.

 

(b)                                 In the event that ITG or any ITG Releasing
Party brings an action against Gasser or any Gasser Released Party based on any
released claims, or in the event that ITG breaches this Agreement, Gasser or any
Gasser Released Party may, at its option and as applicable (i) plead this
Agreement in bar to any such action; and (ii) seek any and all remedies
available at law or in equity, including injunctive relief and monetary damages,
costs and reasonable attorneys’ fees, including pursuant to arbitration as
provided for in Paragraph 23.

 

23.                               Alternative Dispute Resolution.  Pursuant to
Paragraph 18 herein, the Parties specifically incorporate Section 13.01 (Dispute
Resolution) of the Employment Agreement with respect to the resolution of any
dispute arising out of or relating to this Agreement, except for the
fee-shifting provision in the antepenultimate and final sentences of
Section 13.01, which is excluded and extinguished.

 

24.                               Construction.  No provision of this Agreement
shall be interpreted or construed against any Party because that Party or its
legal representative drafted that provision.  The captions and headings of the
Paragraphs of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.  Unless the context of this
Agreement clearly requires otherwise:  (a) references to the plural include the
singular, the singular the plural, and the part the whole, (b) references to one
gender include all genders, (c) “or” has the inclusive meaning frequently
identified with the phrase “and/or,” (d) “including” has the inclusive meaning
frequently identified with the phrase “including but not limited to” or
“including without limitation,” (e) references to “hereunder,” “herein” or
“hereof” relate to this Agreement as a whole, and (f) the terms “dollars” and
“$” refer to United States dollars.  Section, subsection, exhibit and paragraph
references are to this Agreement as originally executed unless otherwise
specified.  Any reference herein to any statute, rule, regulation or agreement,
including this Agreement, shall be deemed to include such statute, rule,
regulation or agreement as it may be modified, varied, amended or supplemented
from time to time.  Any reference herein to any person shall be deemed to
include the heirs, legal representatives, successors, executors, administrators
and permitted assigns of such person.

 

25.                               Counterparts. This Agreement may be executed
in multiple counterparts (including via facsimile or electronic mail), which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

26.                               Binding Effect.  Upon execution by the
Parties, this Agreement is binding upon and shall inure to the benefit of the
Parties, their successors, assigns, heirs, executors, legal representatives and
administrators.

 

27.                               Representations and Warranties.  Each Party
represents and warrants that:

 

(a)                                 Each of the undersigned has the full legal
right and capacity to enter into this Agreement and perform its obligations
hereunder, including any third party authorization necessary to release the
claims it is releasing hereunder. This Agreement has been duly and validly

 

9

--------------------------------------------------------------------------------


 

executed and delivered by such Party and, assuming due authorization, execution
and delivery by the other Party, constitutes a legal, valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms, subject to laws of general application relating to bankruptcy,
insolvency, and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies.

 

(b)                                 The execution and delivery by such Party of
this Agreement, the performance by such Party of its obligations hereunder and
the consummation of the transactions contemplated hereby, will not (i) result in
the violation by such Party of any statute, law, rule, regulation or ordinance
or any judgment, decree, order, writ, permit or license of any governmental or
regulatory authority applicable to such Party, or (ii) require such Party to
obtain any consent, approval or action of, make any filing with or give any
notice to any person which action has not already been undertaken by such Party,
except any such filing required by applicable law, regulation, statute or
fiduciary obligation.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date
referenced below with the intent to be bound by its terms and conditions.

 

ROBERT C. GASSER

 

 

 

 

 

/s/ Robert C. Gasser

 

BY: Robert C. Gasser, in his individual capacity

 

DATE: June 22, 2016

 

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

/s/ Angelique F.M. DeSanto

 

BY: Angelique F.M. DeSanto

 

TITLE: General Counsel

 

DATE: June 22, 2016

 

 

11

--------------------------------------------------------------------------------